Citation Nr: 1601776	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-22 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a stroke.

3.  Entitlement to service connection for neuropathy of the bilateral lower extremities.

4.  Entitlement to service connection for a bilateral eye condition.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to a higher disability evaluation for service connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2008, July 2009, September 2010, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned Veterans' Law Judge at an October 2015 videoconference hearing, and a transcript of this hearing is of record.  

The issue of entitlement to residuals of a stroke is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his October 2015 videoconference hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issues of entitlement to service connection for neuropathy of the bilateral lower extremities, a bilateral eye condition, and hypertension, as well as entitlement to a higher disability evaluation for bilateral hearing loss is requested.

2.  The Veteran has been diagnosed with PTSD related to his active military service by a VA psychiatrist.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issues of entitlement to service connection for neuropathy of the bilateral lower extremities, a bilateral eye condition, and hypertension, as well as entitlement to a higher disability evaluation for bilateral hearing loss by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the issues of entitlement to service connection for neuropathy of the bilateral lower extremities, a bilateral eye condition, and hypertension, as well as entitlement to a higher disability evaluation for bilateral hearing loss and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.

Service Connection

The Veteran is also seeking entitlement to service connection for PTSD.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  See 38 C.F.R. § 3.304(f) (2015).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a) (2015).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).  

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.   Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010.  Id.

Service records show that the Veteran served in the Republic of Vietnam as a light artillery crewman.  The Veteran has described traumatic events including losing two friends in combat, as well as coming under attack from mortars and small arms during his service there.  

Although VA examiners in August 2010 and July 2013 concluded that the Veteran did not meet the full criteria for PTSD, VA outpatient treatment records reflect that he has been diagnosed with PTSD by a VA psychiatrist related to his service in Vietnam.  

Accordingly, the Board finds that the Veteran has met revised criteria for entitlement to service connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


ORDER

The issues of entitlement to service connection for neuropathy of the bilateral lower extremities, a bilateral eye condition, and hypertension, as well as entitlement to a higher disability evaluation for bilateral hearing loss are dismissed.

Entitlement to service connection for PTSD is granted.  


REMAND

The Veteran is also seeking entitlement to service connection for residuals of a stroke, to include impaired vision and balance.  

Since the Veteran's claim was denied, he has been granted entitlement to service connection for coronary artery disease and PTSD, which the Veteran has suggested caused or aggravated his claimed disability.  Accordingly, this matter must be remanded to obtain a VA medical opinion.  The examiner is asked to opine whether it is at least as likely as not that the Veteran's stroke was the caused or permanently aggravated by a service connected disability, to include coronary artery disease or PTSD.

Accordingly, the case is REMANDED for the following action:

1. Associate any current VA outpatient treatment records with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of the residuals of his stroke.  The examiner should identify each residual of the Veteran's strokes and note any functional impairment caused by the Veteran's claimed disabilities, including a full description of the effects of his disabilities upon his ordinary activities, if any.

The examiner is also asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's stroke had onset in service or was caused o by the Veteran's active military service, to include as caused or permanently aggravated by the Veteran's service-connected disabilities, such as coronary artery disease and PTSD.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


